AMENDMENT 2008-1
 
MERCURY GENERAL CORPORATION
 
PROFIT SHARING PLAN
 
WHEREAS, Mercury General Corporation (the “Company”) maintains the Mercury
General Corporation Profit Sharing Plan (the “Plan”); and
 
WHEREAS, pursuant to Section 9.1 of the Plan, the Company is authorized to amend
the Plan; and
 
WHEREAS, the Company desires to amend the Plan to reflect certain changes in the
newly adopted automatic enrollment procedures put into effect as of January 1,
2008; and
 
WHEREAS, the Company desires to amend the Plan to reflect certain changes in
eligibility provisions in Section 2.1(b) with respect to automatic enrollment in
the Plan.
 
NOW, THEREFORE, the Plan is amended, effective as of the dates specified below,
as follows.
 
1. The Section 2.1(b) of the Plan is hereby amended by adding the following new
paragraph at the end thereof, effective September 1, 2008, to read as follows:


“Notwithstanding the foregoing, effective September 1, 2008, each Employee who
becomes an Eligible Employee on or after September 1, 2008 shall become eligible
to make Compensation Deferrals to the Plan in accordance with Section 3.2 (and
to receive allocations of Employer Matching Contributions on such Compensation
Deferrals in accordance with Section 3.3) as of the first day of the month next
following the latest of (1) the completion of 60 days of employment as an
Employee of the Company, (2) his attainment of age 18, or (3) the date on which
he becomes an Eligible Employee.”
 
IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute this amendment to the Plan this 29th day of August, 2008.
 






MERCURY GENERAL CORPORATION
   
By:   /s/ GABRIEL TIRADOR
 
Its:   President


